IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : NO. 520
                                           :
APPOINTMENT TO THE CRIMINAL                : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE                 : DOCKET




                                        ORDER

PER CURIAM
         AND NOW, this 15th day of May, 2020, David R. Crowley, Esquire, Centre County,

is hereby appointed as a member of the Criminal Procedural Rules Committee for a term

expiring March 1, 2023.